Title: To Thomas Jefferson from Francis Walker Gilmer, 3 December 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


                        Dear Sir,
                        
                            New York.
                            Decr 3d 1824
                        
                    During my illness, which still confines me to my room, I have sounded Torrey, as to the Professorship of  Natural history. With very high expectations from the university, he for particular reasons, prefers West Point. The next best person I can hear of, and undoubtedly superior to any I saw in Gr. B is Dr J. P. Emmet, son of the eminent Counsel of New York. He I find will accept it with alacrity. He is an excellent chemist, mineralogist, geologist, & pretty well-informed in Zoology, & Botany. I doubt if we can procure a more fit person. Should the appointment be made speedily I have only to desire, that you consider me as giving the preference to him. Meanwhile if I learn that you can make a better choice I will write to you. Emmet is young & will certainly be distinguished. He is also strong in Mathematics which shews he has stamina. Dr Blaettermann has called several times to see me. I have entrusted to him Majr Cartwright’s legacy & papers.Long is also here, tho’ I have not seen him. The others, I dare say are in Virginia. The Competitor must have arrived at Norfolk by this.our Banker in London (Mr Marx) informs me by a letter received by the Columbia, that our Books & apparatus were already shipped on board the Bliss, consigned to Jas. Buchanan, Baltimore—thence to the care of Bernard Peyton, Richmond. They are insured to Richmond. The freight & insurance, of course were not included in the statement I sent you.Emmet is very strong in chemistry which will of course put an end to Dr Dunglison’s pretensions to that chair: and I was very explicit in giving him no assurance that chemistry should be attached to his professorship, and have drawn up the contract precisely in the words of your instructions.I shall send the Contracts also by Dr Blaettermann, as you may have occasion for them the moment the professors arrive.It will be observed, that £80 have been advanced Dr Blaettermann, which is something more than his quarter’s salary, owing to my not attending to the rate of exchange, the Bursar will correct this. He required more than the others, on account of a very great sacrifice in the lease of a house in London, which he had just furnished for a boarding school.I wish I could be with you—I could explain every thing more fully, but I hardly hope to be, ’till ✝mas.our countryman Bernard Carter (now in London) presented to the university, his whole library. I doubt if it is of much value, but I thought it well to accept it, as a decoy.  I hope a flattering mention will be made of the present, to answer this end.yours truly
                        F. W. Gilmer
                    × Emmet has a valuable Chemical apparatus, which, will be important, for finding no professor of this branch in Gr. B. I confined myself to such things as I knew we must have.